In September of 1980, the present case was scheduled to be argued before this Court. At the hearing it was revealed the defendant had escaped from custody. This Court, although not required to do so, continued the case pending the recapture of the defendant. Ten months have elapsed and the defendant has not been returned to custody. We, therefore, decline to adjudicate his case and direct that the appeal be dismissed. Molinaro v. New Jersey, 396 U.S. 365 (1970); State v. Leslie, 166 Conn. 393, 349 A.2d 843 (1974); Redden v. State, 418 A.2d 996 (Del. 1980); Commonwealth v. Hurley, 414 N.E.2d 1006 (Mass. 1981).
*656H